IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


FRANCIS BOYD,                             : No. 105 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.